OPINION

Per Curiam:

This appeal, which is in progress, is from an order denying appellant’s petition for a writ of mandamus to compel respondents to reinstate a liquor license.
Respondents did not timely file their answering brief and appellant has filed a motion for confession of error, under NRAP 31(c). Respondents have neither opposed the motion nor offered any reason for their failure to do so.
Under these circumstances and for the same reasons stated in, and on the authority of, Kitchen Factors, Inc. v. Brown, 91 Nev. 308, 535 P.2d 677 (1975), we grant the motion and reverse the order of the district court. NRAP 31(c).
*729This case is remanded to the district court with instructions to grant the petition for mandamus to compel respondents to reinstate James Patrick Grogan’s liquor license forthwith.